UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box 929 Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ Yes T No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of May 16, 2011:1,336,873 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10-Q For The Period Ended March 31, 2011 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Three Months Ended March 31, 2011 and 2010 3 Unaudited Consolidated Balance Sheet for March 31, 2011 and Audited Consolidated Balance Sheet for December 31, 2010 4 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 Index PART I. Item 1. Financial Statements HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Three Months Ended March 31 (unaudited) (unaudited) Interest Income Interest and fees on loans $ $ Interest on federal funds sold 4 5 Interest on deposits in other banks 1 3 Interest and dividends on securities Total Interest Income Interest Expense Interest on deposits Interest on borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges Life insurance investment income 66 66 Gains on securities transactions 0 33 Gains on sale of foreclosed property 14 4 Other non-interest income 81 87 Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment expense Data processing expense Directors fees 99 Legal and professional fees Office supplies and postage and freight expense 92 FDIC premium Loan and foreclosed asset expense 48 Other non-interest expense Total Non-interest Expense Income Before Provision For Income Taxes Provision for Income Taxes 52 Net Income $ $ Per Share Data Net Income $ $ Cash Dividends $ $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 3 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS (In thousands of dollars) March 31, 2011 December 31, 2010 (unaudited) (audited) ASSETS Cash and due from banks $ $ Interest bearing deposits in banks Federal funds sold Investment securities available for sale Restricted investments Loans Allowance for loan losses ) ) Bank premises and equipment, net of depreciation Interest receivable Investment in life insurance contracts Foreclosed assets Goodwill Other intangible assets Other assets Total Assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing transaction and savings accounts Time deposits over $100,000 All other time deposits Total Deposits Long term debt instruments Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, $5 par value, 3,000,000 shares authorized, 1,436,874 sharesissued Surplus Treasury stock (100,001 shares, at cost) ) ) Retained earnings Other accumulated comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements 4 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months Ended March 31, 2011 and 2010 (In Thousands of Dollars) Common Stock Surplus Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balances at December 31, 2009 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income for unrealized gains or losses on investment securities available for sales ) ) Total Comprehensive Income Dividends Paid ) ) Balances March 31, 2010 $ $ $ ) $ $ ) $ Balances at December 31, 2010 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income for unrealized gains or losses on investment securities available for sales 5 5 Total Comprehensive Income Dividends Paid ) ) Balances March 31, 2011 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements 5 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) Three Months Ended March 31 (unaudited) (unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities (Gain) on securities transactions 0 ) (Gain) loss on sale of foreclosed assets 14 (4
